Citation Nr: 1402133	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  11-23 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for a scar on the right hand.

(The issue of whether new and material evidence has been received to reopen a claim of service connection for a left cheek skin disorder is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from November 1973 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the VA Regional Office (RO) in Roanoke, Virginia.  Due to the location of the Veteran's current residence, jurisdiction of his appeal is with the RO in St. Petersburg, Florida.

The Board notes that the Veteran requested a videoconference hearing before a Veterans Law Judge, but withdrew his request for a hearing through written correspondence, dated in September 2011.  The Veteran having withdrawn his hearing request, the Board will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (e) (2012).


FINDING OF FACT

The scar on the right hand is not deep and does not involve an area of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) and does not cause disabling effects not considered in the applicable diagnostic code. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a scar on the right hand have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.118 Diagnostic Code (DC) 7804 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Veteran was notified in a letter dated in June 2010 regarding the type of evidence necessary to establish his claim.  He was instructed that to show entitlement to an increased evaluation for his service-connected disability, the evidence must show that the disability has gotten worse.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  In addition, the letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The letter informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  

Regarding VA's duty to assist, VA obtained the Veteran's post-service medical records and also secured an examination in furtherance of his claim.  A pertinent VA examination was obtained in July 2010.  38 C.F.R. § 3.159(c)(4).  The VA examination obtained in this case is sufficient, as the examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorder.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 


II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  

The United States Court of Appeals for Veterans Claims (Court) has held that staged ratings are appropriate for increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's scar on the right hand is rated as 10 percent disabling under 38 C.F.R. § 4.118, DC 7804, which evaluates impairment from unstable or painful scars.  Pursuant to DC 7804, one or two scars that are unstable or painful warrant a 10 percent rating.  38 C.F.R. § 4.118, DC 7804 (2013).  Three or four scars that are unstable or painful warrant a 20 percent rating.  Id.  Five or more scars that are unstable or painful warrant a 30 percent rating.  Id.  

Note (1) which follows the rating criteria defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Id.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Id.  

The Veteran was afforded a VA examination in July 2010.  The examination report reflects that there was no skin breakdown over the scar and the Veteran reported no pain.  Examination revealed that the scar was 2.6 centimeters in maximum width and 0.4 centimeters in maximum length.  The scar was not painful; had no signs of skin breakdown; was superficial; had no inflammation, edema or keloid formation; and had no other disabling effects.  The Veteran was diagnosed with a scar on the right palmar surface of hand, well healed, non tender, curvilinear and superficial.  The Veteran was not currently working and retired in 2009 due to eligibility by age or duration of work.  His scar had no significant effects on his occupation and no effects on usual daily activities.  

A January 2011 treatment record shows that the Veteran reported numbness in the index, long and ring fingers of the right hand.  He was diagnosed with tardy ulnar nerve palsy by nerve conduction study and symptomatically, mild carpal tunnel syndrome in his right arm.  His treatment records do not show treatment for his right hand scar.

The Veteran's August 2011 substantive appeal shows that he reported his scar was painful and prevented him from using his right hand to his maximum benefit.  

At a VA examination for a right wrist disability claim in June 2012, the Veteran denied further medical treatments for the injury that resulted in the right hand scar after his in-service treatment.  He reported episodic loss of ability to hold a glass.  The Veteran was diagnosed with ulnar neuropathy.  The Veteran was subsequently denied service connection for carpal tunnel syndrome of the right wrist secondary to the service-connected scar in an unappealed October 2012 rating decision.  

Based on a review of the evidence, the Board concludes that a rating in excess of 10 percent is not warranted at any time during this appeal.  The next higher rating of 20 percent under DC 7804 requires three or four scars, which has not been shown.  There is nothing in the July 2010 examination report or treatment records to suggest that the Veteran has three or four scars on his right hand resulting from the in-service injury.  Therefore, a rating in excess of 10 percent under DC 7804 is not warranted.  The Board has also considered whether an additional 10 percent is warranted pursuant to Note (2) of the rating criteria for a scar that is both unstable and painful.  The VA examination fails to show that the scar is both unstable and painful.  Although the Veteran reported that his scar was painful in August 2011, the examination report and treatment records fail to show that the scar is also unstable as defined by Note (1) of the rating criteria.  Consequently, an additional 10 percent for a scar that is both unstable and painful is not warranted.  

The Board has also considered whether the Veteran is entitled to a higher rating under other diagnostic codes used to evaluate scars.  As DC 7800 evaluates scars and disfigurement of the head, face or neck, it is not applicable to evaluate the Veteran's right hand.  A 20 percent rating under DC 7801 is warranted for scars not of the head, face or neck that are deep and nonlinear consisting of an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.); a note which follows the rating criteria defines a deep scar as one associated with underlying soft tissue damage.  In this case, the evidence does not show that the Veteran's scar is deep and covers an area of at least 12 square inches but less than 72 square inches.  Only a 10 percent rating is available under DC 7802.  DC 7805 provides for a rating for disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  Here, no disabling effects have been shown on examination or in the Veteran's treatment records.  The July 2010 examination report specifically reflects that the scar had no other disabling effects.  The Board acknowledges the Veteran's report that his scar prevents him from using his right hand to his maximum benefit.  However, the evidence also shows that the Veteran has other disability of his right hand due to tardy ulnar nerve palsy and carpal tunnel syndrome, which is not related to his scar.  The pertinent evidence of record fails to show that the Veteran's right hand scar causes disabling effects not considered in the assigned 10 percent rating for an unstable or painful scar under DC 7804.  Therefore, the Board concludes that a rating in excess of 10 percent under other diagnostic codes used to evaluate scars is not warranted.  38 C.F.R. § 4.118, DCs 7800, 7801, 7802, 7805 (2013).

For these reasons, the Board finds that a rating in excess of 10 percent for a scar on the right hand is not warranted.

Furthermore, the rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b).  However, the Board believes that the regular schedular standards applied in the current case adequately describe and provide for the Veteran's right hand scar symptoms and disability level.  Marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability.  The evidence does not show that the Veteran's right hand scar disability has resulted in interference with employment or activities of daily life which would warrant an increased rating for this disability.

Moreover, as the Veteran has not contended, nor does the evidence show that his disability renders him unemployable, the issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).



ORDER

Entitlement to a rating in excess of 10 percent for a scar on the right hand is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


